          Case 1:20-cv-00553-NONE-SAB Document 12 Filed 10/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
     JOHN COOK,                                           No. 1:20-cv-00553-NONE-SAB
11
                    Plaintiff,                            ORDER ADOPTING FINDINGS AND
12                                                        RECOMMENDATIONS AND DENYING
             v.                                           PLAINTIFF’S MOTION FOR LEAVE TO
13                                                        FILE A FIRST AMENDED COMPLAINT
     LAND O’LAKES, INC.,
14                                                        (Doc. Nos. 7, 11)
                    Defendant.
15

16

17          John Cook (“plaintiff”), individually and on behalf of all others similarly situated, filed
18 this action in the Tulare County Superior Court on March 6, 2020, alleging wage and hour

19 violations under state law. On April 17, 2020, Land O’Lakes, Inc. (“defendant”) removed the
20 matter to this federal court. (Doc. No. 1.) On August 24, 2020, plaintiff filed a motion for leave

21 to file a first amended complaint (Doc. No. 7), which was referred to a United States Magistrate

22 Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

23          On September 21, 2020, the magistrate judge issued findings and recommendations
24 recommending that the motion be denied without prejudice on the ground that the proposed

25 amendment would be futile. (Doc. No. 11.) The findings and recommendations were served on

26 the parties and contained notice that any objections to the findings and recommendations were to
27 be filed within fourteen (14) days from the date of service. The period for filing objections has

28 passed and no objections have been filed.


                                                      1
          Case 1:20-cv-00553-NONE-SAB Document 12 Filed 10/08/20 Page 2 of 2


 1         In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2 de novo review of this case. Having carefully reviewed the entire file, the court finds the

 3 findings and recommendations to be supported by the record and by proper analysis.

 4         Accordingly,

 5         1.      The findings and recommendations, filed September 21, 2020, (Doc. No. 11), are

 6                 ADOPTED IN FULL; and

 7         2.      Plaintiff’s motion for leave to file a first amended complaint (Doc. No. 7) is

 8                 DENIED WITHOUT PREJUDICE on the ground of futility.

 9 IT IS SO ORDERED.

10
        Dated:    October 8, 2020
11                                                       UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
